729 N.W.2d 520 (2007)
Jason BAKER, Plaintiff-Appellee,
v.
Michael COUCHMAN, Defendant-Appellant, and
Pinckney Community Schools, Defendant.
Docket No. 131607. COA No. 264914.
Supreme Court of Michigan.
April 13, 2007.
On March 7, 2007, the Court heard oral argument on the application for leave to appeal the May 30, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in Court of Appeals Judge O'Connell's partial dissent, and we REMAND this case to the Livingston Circuit Court for entry of summary disposition in favor of the defendant superintendent pursuant to MCR 2.116(C)(7).
TAYLOR, C.J., concurs with the reversal of the Court of Appeals judgment and states as follows:
I agree with reversal of the Court of Appeals judgment because the defendant superintendent is entitled to absolute governmental immunity from suit under MCL 691.1407(5) ("A judge, a legislator, and the elective or highest appointive executive official of all levels of government are immune from tort liability for injuries to persons or damages to property if he or she is acting within the scope of his or her *521 judicial, legislative, or executive authority.")
MARILYN J. KELLY and YOUNG, JJ., join the statement of TAYLOR, C.J.
MARKMAN, J., concurs and states as follows:
I fully concur in the decision to reverse the judgment of the Court of Appeals and to remand the case for entry of an order dismissing plaintiff's claim. I would do so on the ground that plaintiff has failed to state a claim. To state a claim for tortious interference with a business relationship, a plaintiff must allege tortious interference by a third party. See Reed v. Michigan Metro Girl Scout Council, 201 Mich.App. 10, 13, 506 N.W.2d 231 (1993); Dzierwa v. Michigan Oil Co., 152 Mich.App. 281, 287-288, 393 N.W.2d 610 (1986). Here, defendant is not a third party to the business relationship at issueplaintiff's employment as the school resource officer for Pinckney Community Schools. See Baker v. Couchman, 271 Mich.App. 174, 193 n. 3, 199-200, 721 N.W.2d 251 (2006) (O'Connell, J., concurring in part and dissenting in part). Accordingly, plaintiff has failed to state a claim upon which relief can be granted and dismissal is appropriate.
YOUNG, J., joins the statement of MARKMAN, J.